DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 16, 19, 20, 22, 24, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al. (US 2014/0267316 A1) in view of Ishizaka (JP 2006-196934 A) and Fujisawa (US 2016/0337540).  Claims 21 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Connell et al., Ishizaka and Fujisawa, in view of Chae (US 2018/0259914 A1).  
As per claim 13, Connell teaches an electronic device (200, FIG. 2) comprising:
a first processor (202, FIG. 2) configured to be powered off in response to the electronic device being in a power saving mode ([0012], last 5 lines); and
a second processor (204, FIG. 2) coupled to the first processor (coupled via bus 206, FIG. 2) and configured to control peripheral hardware associated with a local bus (222, FIG. 2) in response to the electronic device being in the power saving mode, wherein the peripheral hardware comprises at least one of a display, an input, a Bluetooth® receiver, or a sensor (218, FIG. 2 is a display; display is peripheral hardware associated with local bus 222 of FIG. 2; [0012], lines 7-10 suggests second processor controlling display in response to the electronic device being in the power saving mode).
Connell does not teach the first processor being configured to power on and switch the electronic device to an active mode in response to the electronic device being in the power saving mode and being charged using a power adapter.  However, Ishizaka teaches powering on and switch the electronic device to an active mode in response to the electronic device being in the power saving mode and being charged using a power adapter ([0021], The charging detection unit 23 of the wireless LAN terminal 20 determines whether or not the wireless LAN terminal 20 is being charged (step B1). If charging is in progress (step B1: YES), it is determined whether or not the wireless LAN terminal 20 is in the PS mode (step B2). In the case of the PS mode (step B2: YES), the wireless LAN terminal 20 is changed to the ACTIVE mode). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cornell and Ishizaka to configure the first processor to power on and to switch the electronic device to an active mode in response to the electronic device being in the power saving mode and being charged using a power adapter. The motivation to do so  would be to respond faster and without being concerned about battery consumption(Ishizaka: ([0018]).  
Connell and Ishizaka do not specifically teach the first processor being further configured to prohibit a user from causing the electronic device to enter the power saving mode by prohibiting selection of a displayed power saving mode option in response to the electronic device being in the active mode and being charged using the power adapter. However, Fujisawa discloses prohibiting a user from causing the electronic device to enter the power saving mode by prohibiting selection of a displayed power saving mode option([0114], the power saving priority button 502 is displayed grayed out, thereby being made unselectable). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cornell, Ishizaka and Fujisawa to have the first processor being further configured to prohibit a user from causing the electronic device to enter the power saving mode by prohibiting selection of a displayed power saving mode option in response to the electronic device being in the active mode and being charged using the power adapter. The motivation to do so would be to would be to respond faster and without being concerned about battery consumption(Ishizaka: ([0018]). .
As per claim 16, Connell teaches the electronic device comprising a display (218, FIG. 2); Fujisawa teaches an electronic device comprising a display displaying an icon as the displayed power saving mode option([0114], the power saving priority button 502 is displayed grayed out, thereby being made unselectable).
As per claim 19, Fujisawa teaches prohibiting selection of the displayed power saving mode option comprising disabling the displayed the power saving mode option([0114], the power saving priority button 502 is displayed grayed out, thereby being made unselectable)).
As per claim 20, Ishizaka teaches a second processor being further configured to restart the electronic device in response to detecting a charging event in the power saving mode (FIG. 3 suggests a processor carrying out the steps of FIG. 3 – hence a second processor; B3 in FIG. 3 suggests the electronic device being restarted; B1 and B2 in FIG. 3 suggest detecting a charging event in the power saving mode).
As per claim 21, Connell/Ishizawa/Fujisawa do not teach the first processor being further configured to prohibit the electronic device from entering the power saving mode in response to the electronic device being in a wearable state and being charged using a wireless power adapter.  In essence, Connell/Ishizawa/Fujisawa does not teach the electronic device being in a wearable state and being charged using a wireless power adapter.
Chae teaches an electronic device (100, FIG. 2) being in a wearable state and being charged using a wireless power adapter ([0073]; wireless charging device 200 is claimed wireless power adapter; state that the electronic device is worn on a user is a wearable state and Ishizaka teaches the device to remain active when being charged so that responses are faster and without being concerned about battery consumption([0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cornell, Ishizaka, Fujisawa and Chae to prohibit a wearable electronic device from entering the power saving mode in response to the electronic device being in a wearable state and being charged using a wireless power adapter. The motivation to do so  would be to respond faster and without being concerned about battery consumption(Ishizaka: ([0018]).  
As per claim 22, Fujisawa teaches disabling the displayed power saving mode option comprising graying out the displayed power saving mode option on the display ([0114], the power saving priority button 502 is displayed grayed out, thereby being made unselectable).
As per claim 24, Connell teaches a method performed by an electronic device (200, FIG. 2), comprising:
operating the electronic device in an active mode ([0011], lines 4-14);
switching a mode of the electronic device from the active mode to a power saving mode in response to a first preset event being detected (first preset event is event in which a low-power processor is transmitting additional display data ([0012], lines 7-10)), wherein a first processor (202, FIG. 2) of the electronic device is powered off while the electronic device is in the power saving mode ([0012], last 5 lines); 
controlling, by a second processor (204, FIG. 2) of the electronic device while the electronic device is in the power saving mode, peripheral hardware associated with a local bus (222, FIG. 2), wherein the peripheral hardware comprises at least one of a display, an input, a Bluetooth® receiver, or a sensor (218, FIG. 2 is a display; display is peripheral hardware associated with local bus 222 of FIG. 2; [0012], lines 7-10 suggests second processor controlling display in response to the electronic device being in the power saving mode).
For the remaining limitations, see the rejection of the corresponding limitations in claim 13 above.
As per claim 26, Connell/Ishizawa/Fujisawa does not teach prohibiting the electronic device from entering the power saving mode in response to determining that the electronic device is attached to a user.  In essence, Connell/Ishizawa/Fujisawa does not teach the electronic device being attached to a user.
Chae teaches an electronic device (100, FIG. 2) being attached to a user and being charged using a wireless power adapter ([0073]; wireless charging device 200 is a wireless power adapter; state that the electronic device is worn on a user suggests electronic device being attached to a user).  and Ishizaka teaches the device to remain active when being charged so that responses are faster and without being concerned about battery consumption([0018]). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Cornell, Ishizaka, Fujisawa and Chae to prohibit a wearable electronic device from entering the power saving mode in response to the electronic device being in a wearable state. The motivation to do so would be to respond faster.  
As per claim 27, Connell does not teach restarting the electronic device after the electronic device enters the power saving mode and in response to the electronic device being charged using a power adapter.
Ishizaka teaches restarting an electronic device (electronic device 20 in FIG. 1 is restarted (i.e. active) at B3 in FIG. 3) after the electronic device enters a power saving mode (YES at B2 in FIG. 3) and in response to the electronic device being charged using a power adapter (YES at B1 in FIG. 3; [0017], lines 2-3: “AC power supply” suggests a power adapter) to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption.  
Ishizaka would have suggested to one skilled in the art before the effective filing date of the claimed invention to restart the electronic device after the electronic device enters the power saving mode and in response to the electronic device being charged using a power adapter to allow the electronic device to communicate with another device without delay and without being concerned about battery consumption. 

Response to Arguments
Applicant’s arguments with respect to the elected claims have been considered but are moot in view of the new ground of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH G PATEL whose telephone number is (571)272-3640. The examiner can normally be reached Monday-Friday, 8:15-4:15.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571-270-1640. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIMESH G PATEL/Primary Examiner, Art Unit 2187